Citation Nr: 0605596	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a colon 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the Indianapolis, 
Indiana RO.


FINDINGS OF FACT

1.  In a March 2001 rating decision, the RO denied service 
connection for a colon disability and PTSD.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's March 2001 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for a colon 
disability and PTSD, and therefore does not raise a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's March 2001 rating decision which denied service 
connection for a colon disability and PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's March 2001 rating decision; thus, the claims of service 
connection for a colon disability and PTSD are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
December 2001 and September 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  

The veteran and his representative contend that the veteran 
has not been provided a new and adequate examination by the 
requisite medical professionals with regard to the issues on 
appeal.  The Board notes that the current claims are under 
the new and material standard.  VCAA appears to have left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may proceed to evaluate the merits of that claim.  The 
burden is on the veteran to provide new and material evidence 
to reopen his claims.  He has not identified any missing VA 
records which are under VA's control or any government 
records.  He wants to be afforded new examinations.  However, 
it is his burden to provide the lay or medical evidence in 
this case at this juncture.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2005); Zarycki, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so received.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a March 2001 rating decision, the RO denied service 
connection for a colon disability and PTSD.  A notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's March 2001 rating decision which denied 
service connection for a colon disability and PTSD is final.  
38 U.S.C.A. § 7105.  In the March 2001 decision, the RO 
indicated that the service medical records were negative for 
a colon condition.  The post-service medical evidence 
reflected diagnoses of a diverticulosis, diverticulitis, and 
colon polyp tubular villous adenoma with moderate dysplastic 
changes.  The RO determined that there was no objective 
evidence that current conditions originated during service.  
Thus, service connection was essentially denied due to the 
lack of inservice disease or injury of the colon and lack of 
a nexus between current diagnoses and service.  With regard 
to PTSD, the veteran had a post-service diagnosis of PTSD, 
but there was no verified stressor linking the PTSD to 
service.  

The veteran contends that he incurred a colon disability 
during service on a direct basis, due to exposure to Agent 
Orange in Vietnam, or as secondary to PTSD.  The veteran also 
asserts that he has PTSD due to combat experiences in 
Vietnam.  His assertions are cumulative of those of record at 
the time of the March 2001 rating final decision.  

Additional evidence has been submitted in conjunction with 
the current claims.  The additional evidence consists of 
private medical records which reflect orthopedic treatment 
and are not relevant to the issues on appeal; a June 2001 
audiological examination which is not relevant to the issues 
on appeal; a lay statement from B.S., a neighbor of the 
veteran who stated that she had observed the veteran 
patrolling the neighborhood and who indicated that she had 
observed that the veteran displaying confrontational behavior 
and symptoms of problems related to Vietnam; a November 2001 
private medical statement from Dr. M.C.T. in which she stated 
that the veteran had hypertension and hyperlipidemia and was 
"quite bothered by some trauma he had experienced in the 
past;" an October 2001 private medical statement of Dr. 
D.C.C. who stated that the veteran has irritable bowel 
syndrome and diverticulitis, that the veteran had some 
symptoms which were difficult to explain organically; and 
that it seemed to him that the veteran had "some degree of 
past trauma during his service dates" that were "bothering 
him quite significantly;" a January 2003 statement from a VA 
physician in which it was indicated that the veteran had PTSD 
and needed treatment; a January 2003 medication prescription; 
and VA medical treatment records.  The veteran also submitted 
information in January 2003 regarding the claimed stressors 
in this case.

With regard to the lay statement from B.S., lay persons are 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to current 
medical diagnoses, thus, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, unsupported lay 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Laypersons are not competent to 
give a medical opinion as to diagnosis or causation.  
Therefore, statements to that effect are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray.

With regard to the November 2001 private medical statement 
from Dr. M.C.T., she diagnosed the veteran as having 
hypertension and hyperlipidemia.  She did not diagnose a 
colon disability nor a psychiatric disability.  She stated 
that the veteran was "quite bothered by some trauma he had 
experienced in the past," but she provided no information 
regarding the nature of the trauma.  This evidence does not 
address the date of onset or etiology of any current colon 
disability or PTSD.  

With regard to the October 2001 private medical statement of 
Dr. D.C.C., this physician provided current colon diagnoses, 
but he did not state that they were etiologically linked to 
service.  In addition, this physician indicated that it 
seemed to him that the veteran had "some degree of past 
trauma during his service dates" that were "bothering him 
quite significantly."  The physician did not indicate what 
the trauma was or that it resulted in any current colon or 
psychiatric diagnosis.  

The January 2003 medication prescription and the VA medical 
treatment records do not reflect the date of onset or 
etiology of any current colon disability or PTSD.

Finally, the Board notes that the veteran submitted a 
statement in January 2003 in which he reported that Nha Trang 
Base was hit and that an aircraft was shot down; however, as 
the RO informed the veteran in the January 2005 statement, 
his statement was too vague to attempt verification.  The 
veteran reported no specific dates or names of individuals 
killed or wounded, and essentially provided no specific 
information capable of verification.  As such, the Board's 
concurs in the RO's assessment of this evidence, and is 
unable to find that the veteran's statement is new and 
material.  

In sum, the evidence submitted since the RO's March 2001 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating either service connection 
claim.  The claim of service connection for a colon 
disability was denied on the basis that there was no disease 
or injury during service and there was no nexus between 
current disability and service.  The new evidence does not 
provide a basis which cures those substantive defects.  The 
claim of service connection for PTSD was denied on the basis 
that there was no verified stressor.  That is still the case.  
There is no new evidence curing that substantive defect.  

New and material evidence has not been received since the 
RO's March 2001 rating decision which denied service 
connection for a colon disability and for PTSD; thus, the 
claims are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a colon disability denied.

The application to reopen the claim of service connection for 
PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


